Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the guard band".  There is insufficient antecedent basis for this limitation in the claim, because claims 9 and 17 do not introduce the guard band element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0096474 A1 (hereinafter Jiao) as applied to claims 1 and 9 above, and further in view of U.S. Patent Application Publication 2016/0358307 A1 (hereinafter Brothers).
Regarding claim 1, the limitations “A graphics processing unit (GPU) comprising: one or more post-processing controllers; and a three-dimensional (3D) graphics pipeline including a post-processing shader stage following a pixel shader stage, wherein the one or more post-processing controllers is configured to synchronize an execution of [one] or more post-processing stages including the post-processing shader stage” are taught by Jiao (Jiao describes a GPU having a 3D graphics pipeline comprising a plurality of shader stages including a pixel shader stage 212 and a post-processing shader stage 214, e.g., paragraphs 22-26, wherein the post-processing shader stage is executed using the execution units in the computational core, e.g. paragraph 22, which includes a GP task constructor, thread constructor, and thread monitor, i.e. collectively corresponding to the claimed post-processing controller, which synchronize execution of groups of threads performing the post-processing operation(s), e.g. paragraphs 15-21, 27-37.)
The limitation “two or more post processing stages” is not explicitly taught by Jiao (Jiao, e.g. paragraph 26, only explicitly mentions a single shader performing post-processing effects, and does not describe further details of post processing or suggest using more than one post processing stage, per se.)  However, this limitation is taught by Brothers (Brothers, e.g. abstract, paragraphs 3-5, 19, 20, 30, figure 3, teaches that it is common in computer graphics to use a plurality of compute shaders executed in a sequence to perform a plurality of post-processing effects, e.g. motion blur, depth of field, scaling and filtering, after the graphics renderer generates an image of a scene.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiao’s GPU performing synchronized execution of post-processor shader stage threads to support a plurality of post-processing shader stages as taught by Brothers, because Brothers teaches it is common in computer graphics to use a plurality of compute shaders to perform a plurality of post-processing effects.
Regarding claim 2, the limitation “one or more post-processing shaders” is taught by Jiao in view of Brothers (As discussed in the claim 1 rejection above, Jiao’s system includes a post-processing shader stage executed by a post-processing shader, and is modified in view of Brothers to support a plurality of post-processing shader stages, which would implicitly, if not inherently, include a plurality of different shaders for executing the different effects.)
	The limitation “one or more tile buffers; and a direct communication link between the one or more post-processing shaders and the one or more tile buffers” is not taught by Jiao (Jiao does not discuss tiled rendering, and Jiao’s system as modified in the claim 1 rejection above does not include Brothers’ tile buffers.)  However, this limitation is taught by Brothers (Brothers, e.g. abstract, paragraphs 17-26, 30-42, describes a system for improving system performance in a GPU executing a pipeline of shader stages with post-processing effects performed by a compute shader stage, in part by converting the compute shader program to an tiled version of the program, and tile buffers, e.g. external memory 120 and on-chip memory cache 160 in figure 3, paragraphs 30, 31, which are directly linked to the compute shader stages, i.e. paragraph 42 describes an alternate embodiment in which direct access to the tile-buffer is not possible due to lack of appropriate data pathways, indicating that in the previously discussed embodiments, direct access is used.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiao’s GPU performing synchronized execution of post-processor shader stage threads, supporting a plurality of post-processing shader stages as taught by Brothers, to further include Brothers’ tiled post-processor shader stage conversion technique and tile buffers in order to improve performance of the post-processing shader stage with the various benefits noted by Brothers, e.g. paragraphs 23, 30, 31
	Regarding claim 3, the limitation “wherein the one or more post-processing controllers is configured to synchronize communication between the one or more post-processing shaders and the one or more tile buffers” is taught by Jiao in view of Brothers (Jiao teaches that barriers and synchronization points are both used to synchronize execution of the group of threads, e.g. paragraph 19.  Further, Brothers teaches that the tiled versions of the shader stages retain all needed memory barriers, e.g. paragraphs 24, 26, 33-35, i.e. analyzes the program to determine which memory barriers must be retained in the tiled version of the program, and schedule execution of the tiled version of the program based on the analysis, in order retain enough memory barriers to ensure that the appropriate tiles are available in memory prior to being accessed by a consumer of the tile, e.g. paragraphs 30-32.)
	Regarding claim 4, the limitation “wherein the one or more post-processing shaders have access to one or more pixels from the one or more tile buffers” is taught by Jiao in view of Brothers (As taught by Brothers, the render targets which are divided into tiles are rendered images comprising pixels, e.g. paragraphs 3-4, and the render targets are accessed by the post-processing stage shaders to perform operations, e.g. paragraphs 27-32.)
	Regarding claim 5, the limitation “wherein the one or more pixels accessed by the one or more post-processing shaders are generated by a previous render pass for generating samples for a next render pass” is taught by Jiao in view of Brothers (As taught by Brothers, the render targets which are divided into tiles are rendered images comprising pixels, e.g. paragraphs 3-4, and the render targets are accessed by the post-processing stage shaders to perform operations in multiple passes, e.g. paragraphs 27-32, discussing an example with 4 passes.)
	Regarding claim 8, the limitation “wherein the one or more post-processing controllers is configured to retain zero pixels in a guard band” is taught by Jiao in view of Brothers (Brothers does not teach using a guard band of pixels around the tiles, such that the controller(s) in the combination of claims 2 and 4, as discussed in the above rejections, would be configured to not retain pixels in a guard band.)
Regarding claim 9, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 10, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claim 11, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claim 12, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.
Regarding claim 13, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 8 above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0096474 A1 (hereinafter Jiao) in view of U.S. Patent Application Publication 2016/0358307 A1 (hereinafter Brothers) as applied to claims 4 and 12 above, and further in view of U.S. Patent Application Publication 2013/0063440 A1 (hereinafter Son) in view of U.S. Patent 7,969,444 B1 (hereinafter Biermann).
	Regarding claim 6, the limitation “wherein the one or more pixels are configured to be contained in a guard band residing in the one or more tile buffers responsive to the one or more post-processing controllers” is not taught by Jiao or Brothers (Neither reference addresses a guard band of pixels, per se.  While Jiao and Brothers teach the performance of post-processing shading effects, e.g. Jiao, paragraph 26, Brothers, paragraph 19, neither reference describes details of the processing.)  However, this limitation is taught by Son in view of Biermann (Son describes a GPU with a post-processing shader stage, e.g. abstract, paragraphs 31-70, including a post-processing shader stage following a pixel/fragment shader stage, e.g. paragraphs 66-70.  Son describes a depth of field processing effect, in which the rendering engine generates an in-focus and depth image using the pixel/fragment shader stage, and the post-processing shader generates a MIP-map image from the frame buffer, and performs shading of the final image using the MIP-map image, e.g. paragraphs 48, 69, wherein the MIP-map image is blurred image generated by downsampling, e.g. paragraph 47.  Furthermore, Biermann describes a system for distributed processing, including post-processing such as filtering or interpolation, of a texture map divided into sections such as rectangular blocks, e.g. col 3, line 59 – col 4, line 50, analogous to Brother’s distributed tiled post-processing technique.  Biermann further teaches, col 4, line 66 – col 5, line 23, that adjacent texture map sections may overlap such that texels are shared between both sections to provide for data dependencies along the border, i.e. to support performing filtering and interpolation operations, where said overlapping borders between tiles correspond to the claimed guard band pixels.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiao’s GPU performing synchronized execution of post-processor shader stage threads, including Brother’s tiled post-processor shader stage conversion technique and tile buffers, to include Biermann’s overlapping tile borders sharing texels between both tiles in order to support performing filtering or interpolation operations at the border of each tile in executing post-processing effects such as the depth of field post-processing effect described by Son.
Regarding claim 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0096474 A1 (hereinafter Jiao) in view of U.S. Patent Application Publication 2016/0358307 A1 (hereinafter Brothers) in view of U.S. Patent Application Publication 2013/0063440 A1 (hereinafter Son) in view of U.S. Patent 7,969,444 B1 (hereinafter Biermann) as applied to claims 6 and 14 above, and further in view of “Direct Calculation of MIP - Map Level for Faster Texture Mapping” by Kevin Wu (hereinafter Wu).
	Regarding claim 7, the limitation “wherein the retained one or more pixels are configured to support one or more convolution operations” is implicitly taught by Jiao in view of Brothers, Son and Biermann (As discussed in the claim 6 rejection above, one of ordinary skill in the art would have found it obvious to modify Jiao’s GPU performing synchronized execution of post-processor shader stage threads, including Brother’s tiled post-processor shader stage conversion technique and tile buffers, to include Biermann’s overlapping tile borders sharing texels between both tiles in order to support performing filtering or interpolation operations at the border of each tile in executing post-processing effects such as the depth of field post-processing effect described by Son.  Further, while not explicitly stated by Son or Biermann, one of ordinary skill in the art would have found it implicit that the down sampling operation to filter the rendered in-focus image to create the blurred MIP-map image is a convolutional operation, i.e. as explained by Wu, section 1, MIP maps levels are created by recursively convolving the highest resolution version of the image with a low-pass filter kernel.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiao’s GPU performing synchronized execution of post-processor shader stage threads, supporting a plurality of post-processing shader stages as taught by Brothers, including Brothers’ tiled post-processor shader stage conversion technique and tile buffers, including Biermann’s overlapping tile borders sharing texels between both tiles supporting filtering at the border of each tile in executing post-processing effects such as the depth of field post-processing effect described by Son, to generate the MIP-map image using convolution as taught by Wu, because one of ordinary skill in the art would have known it is the conventional method of generating a MIP-map image.
Regarding claim 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0096474 A1 (hereinafter Jiao) as applied to claim 9 above, and further in view of “Total Recall: A Debugging Framework for GPUs” by Ahmad Sharif (hereinafter Sharif).
	Regarding claim 17, the limitation “querying, by an application, one or more properties of the one or more post-processing shader stages” is not taught by Jiao or Brothers (Jiao and Brothers do not address an application querying properties of the shader stages.)  However, this limitation is taught by Sharif (Sharif, e.g. abstract, sections 1-4, describe Total Recall, a framework for debugging GPU applications, which is intended to allow the programmer to step through all of the different shaders used to generate a given pixel, e.g. section 2, paragraph 4, and functions in part by allowing the programmer to specify conditional breakpoints in the code which cause the system to query the current render state, e.g. section 4.1, as well as capture all the shader input values, section 4.2, providing the application with the ability to step through the execution of shader(s) step-by-step to aid the programmer in debugging.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jiao’s GPU performing synchronized execution of post-processor shader stage threads, supporting a plurality of post-processing shader stages as taught by Brothers, including Brothers’ tiled post-processor shader stage conversion technique and tile buffers, with Sharif’s Total Recall debugging framework in order to allow the programmer to more easily debug multi-pass rendering applications by querying the GPU for render state and shader input values.
Regarding claim 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 17 above, i.e. querying the render state and shader input data would involve interfacing with the post-processing controllers controlling the execution units having access to the render state and shader input data.




Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 includes limitations requiring that an application is configured to provide one or more hints regarding which sides of the guard band are going to be used.  While the use of guard bands is known in the art, e.g. Biermann as applied in the above rejection of claim 6, and providing information, e.g. hints, to a GPU to affect the GPU’s configuration for rendering is known in general, the cited prior art does not teach or otherwise suggest that an application should provide hint(s) regarding which sides of a guard band are going to be used in performing rendering operations by the GPU.  Therefore the scope of the limitations of claim 20, taken as a whole with parent claims, is not anticipated or obvious in view of the cited prior art.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 3/17/22, with respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. 102(a)(2) in view of Jiao have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jiao and Brothers.
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive. 
Applicant asserts on page 7 that Brothers does not disclose a render pass for generating samples or a previous render pass for generating samples for a next render pass.  Applicant’s remarks do not actually provide any rationale to support this assertion, or provide any explanation as to why the render targets accessed to perform operations in multiple passes are distinct from the claim limitations, as mapped in the previous office action.  As Applicant’s remarks are simply conclusory, they cannot be considered persuasive.
Applicant asserts that Brothers’ silence on a matter is not evidence of a teaching.  Applicant cites to a non-precedential decision regarding negative limitations.  However, Applicant’s claim does not recite a negative limitation, but rather a positive limitation, i.e. the postprocessing controllers “is” (or “are” in the case of a plural) configured to retain zero pixels in a guard band.  Brothers does not address the use of guard bands at all.  Applicant has not provided any evidence to show that guard bands would be inherent in Brothers’ system, nor has Applicant provided any evidence that one of ordinary skill in the art would have found it implicit or inherent that Brothers’ system would rely on guard bands.  Furthermore, there is no MPEP guidance which suggests that a reference which fails to discuss a feature should not be interpreted to lack said feature due to silence regarding said feature.  Indeed, it is the opposite, as with guidance regarding an inherency teaching, i.e. when considering a reference which does not discuss a claimed feature, silence is interpreted as a lack of anticipation or inclusion of said feature absent evidence or rationale supporting a conclusion that said feature is necessarily present.  Therefore this argument cannot be considered persuasive because Applicant has not provided any evidence that one of ordinary skill in the art would interpret Brothers’ disclosure as inherently requiring the use of guard bands despite lack of any discussion thereof.
With respect to the rejection of claim 7, Applicant requests that if there was no intent to make an inherency argument, that the legal basis for “implicitly taught” is explained.  Applicant’s attention is invited to MPEP 2144, e.g. 2144 I, 2144.01, regarding implicit disclosure, i.e. the inferences one of ordinary skill in the art would reasonably be expected to draw from the references.  In this case, one of ordinary skill in the art would have inferred that down sampling is convolutional.  Furthermore, it is noted that this implicit teaching is not the basis of the rejection, but rather Wu explicitly explains that the operation is convolutional, and as such, the issue of whether the limitation is inherent or implicit is irrelevant, because explicit evidence is relied on.  Finally, because the rejection does not rely on inherency, it is noted that Applicant’s commentary regarding inherency is irrelevant.
With respect to Wu’s publication date, a copy of the website from which Wu’s publication was available from the Wayback Machine website has been attached, establishing its availability to the public at least by February 10, 1999.  Additionally, the web archive maintains a copy of Wu’s publication itself captured August 8, 2017, at https://web.archive.org/web/20170808165033/http://www.hpl.hp.com/techreports/98/HPL-98-112.pdf, although attempts to attach a copy of this website by the examiner were only able to produce the already cited PDF without the Wayback Machine overlay information, and therefore a redundant copy has not been attached.  As noted in MPEP 2128 II E, the Wayback Machine is evidence of public accessibility.  Therefore, this argument is not persuasive.
With respect to Shariff, unlike Wu, Shariff was not simply found in an internet database, but rather, is also part of a printed publication published by the ACM, i.e. the ACM publishes on paper and makes copies of the publications available online.  However, in the interest of compact prosecution, the examiner has provided a copy of the ACM website establishing that the article was also available online as of June 20, 2008.  Therefore, this argument is not persuasive.
	With respect to Applicant’s remarks regarding Bolz, Applicant again suggests inherency is relied on, although as with the claim 7 rejection discussed above, implicit teachings are not based on inherency.  Further, although the issue is moot as claim 18 is no longer rejected based on prior art, Applicant’s remarks regarding inherency are irrelevant, similar to the above noted remarks with respect to claim 7.  Finally, it is noted that Applicant’s remarks do not actually point out any error in the previous rejection of claim 18, per se, i.e. there is no reliance on inherency, and Applicant does not point out any supposed error in any particular aspect of the analysis upon which the modification is based.  Therefore, this argument is also not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619